ITEMID: 001-84644
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: KOLECKAR v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Javier Borrego Borrego;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Snejana Botoucharova
TEXT: The applicant, Mr Pavel Kolečkář, is a Czech national who was born in 1961 and lives in Rousínov. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 2 November 1990 the applicant lodged an action for damages against the State, represented by the Ministry of Justice, with the Prague 2 District Court (obvodní soud), seeking payment of the sum of 90,760 CZK (3,387 EUR). The court transferred the case to the Vyškov District Court (okresní soud).
On 2 August 1996 the Brno Regional Court (krajský soud) decided to disqualify all the judges of the District Court and, at the same time, referred the case to the Brno Municipal Court (městský soud).
It appears that the proceedings are still pending.
The relevant domestic law and practice concerning remedies for the allegedly excessive length of judicial proceedings are set out in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
